Per Curiam:
This is an appeal by a corporation not a party to the action, from an order of the Special Term that denies its motion to vacate an order directing that before trial the said corporation, “by Messrs. Birmingham and Russell, employed by the said company in its New York Branch * * * be examined and their depositions be taken pursuant to section 873 of the Code of Civil Procedure.” The said motion included an application by the corporation for leave to intervene for the purposes of this motion. The order must be reversed, with ten dollars costs and disbursements, and the motion granted, without costs. (Chartered Bank of India v. North River Ins. Co., 136 App. Div. 648.) Jenks, P. J., Thomas, Stapleton, Mills and Putnam, JJ., concurred. Order reversed, with ten dollars costs and disbursements, and motion granted, without costs, and without prejudice to any future application to examine Messrs. Birmingham and Russell, the persons named in the order as individuals.